Exhibit 10.2

 

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

 

THIS AGREEMENT, made and entered into as of the [      ] day of
[                    ], 20[    ], by and between Oshkosh Corporation, a
Wisconsin corporation (hereinafter referred to as the “Company”), and
[                    ] (hereinafter referred to as the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company in a key executive capacity, and the Executive’s services are valuable
to the conduct of the business of the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that
circumstances may arise in which a change in control of the Company occurs,
through acquisition or otherwise, thereby causing uncertainty about the
Executive’s future employment with the Company and/or any such subsidiary
without regard to the Executive’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Executive to the
detriment of the Company and its shareholders, and the Company and the Executive
wish to provide reasonable security to the Executive against changes in the
Executive’s relationship with the Company in the event of any such change in
control;

 

WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders; and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment that could result from
any such change in control or acquisition.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

1.             Definitions.  The following terms are used in this Agreement as
defined in Exhibit A:

 

409A Affiliate

 

Confidential Information

 

Person

Act

 

Covered Termination

 

Prime

Accrued Benefits

 

Effective Date

 

Section 409A Indemnification

Affiliate and Associate

 

Employer

 

Section 409A Tax

Annual Cash Compensation

 

Good Reason

 

Separation from Service

Cause

 

Indemnified Section 409A Violation

 

Termination Date

Change in Control

 

Normal Retirement Date

 

Termination of Employment

Code

 

Notice of Termination

 

Trade Secrets

Competitive Activity

 

Perquisite Amount

 

 

 

--------------------------------------------------------------------------------


 

2.             Termination or Cancellation Prior to the Effective Date.  The
Company and the Executive shall each retain the right to terminate the
employment of the Executive at any time prior to the Effective Date.  If the
Executive’s employment is terminated prior to the Effective Date, then this
Agreement shall be terminated and cancelled and of no further force or effect,
and any and all rights and obligations of the parties hereunder shall cease.  In
addition, this Agreement shall terminate upon the Executive ceasing to be an
officer of the Company and its Affiliates prior to a Change in Control unless
the Executive can reasonably demonstrate that such change in status occurred
under circumstances described in clause (iii)(B)(1) or (iii)(B)(2) of the
definition of “Effective Date” in Exhibit A.

 

3.             Employment Period.  If the Executive is employed by the Employer
on the Effective Date, then the Company will, or will cause the Employer to,
continue thereafter to employ the Executive during the Employment Period (as
hereinafter defined), and the Executive will remain in the employ of the
Employer, in accordance with and subject to the terms and provisions of this
Agreement.  For purposes of this Agreement, the term “Employment Period” means a
period (i) commencing on the Effective Date, and (ii) ending at 11:59 p.m.
Oshkosh Time on the earlier of the third anniversary of such date or the
Executive’s Normal Retirement Date.

 

4.             Duties.  During the Employment Period, the Executive shall, in
the most significant capacities and positions held by the Executive at any time
during the 180-day period preceding the Effective Date or in such other
capacities and positions as may be agreed to by the Company and the Executive in
writing, devote the Executive’s best efforts and all of the Executive’s business
time, attention and skill to the business and affairs of the Employer, as such
business and affairs now exist and as they may hereafter be conducted.

 

5.             Compensation.  During the Employment Period, the Executive shall
be compensated as follows:

 

(a)           The Executive shall receive, at reasonable intervals (but not less
often than monthly) and in accordance with such standard policies as may be in
effect immediately prior to the Effective Date, an annual base salary in cash
equivalent of not less than twelve times the Executive’s highest monthly base
salary for the twelve-month period immediately preceding the month in which the
Effective Date occurs or, if higher, an annual base salary at the rate in effect
immediately prior to the Effective Date (determined prior to any reduction for
amounts deferred under Section 401(k) of the Code or otherwise, or deducted
pursuant to a cafeteria plan or qualified transportation fringe benefit under
Sections 125 and 132(f) of the Code), subject to upward adjustment as provided
in Section 6 (such salary amount as adjusted upward from time to time is
hereafter referred to as the “Annual Base Salary”).

 

(b)           The Executive shall receive perquisites at least equal in value to
those provided for the Executive at any time during the 180-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to any executives
of the Company and its Affiliates of comparable status and position to the
Executive.  The Executive shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately preceding
the Effective Date or, if

 

2

--------------------------------------------------------------------------------


 

more favorable to the Executive, those provided generally at any time after the
Effective Date to any executives of the Company and its Affiliates of comparable
status and position to the Executive, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Company, including travel expenses.

 

(c)           The Executive and/or the Executive’s family, as the case may be,
shall be included, to the extent eligible thereunder (which eligibility shall
not be conditioned on the Executive’s salary grade or on any other requirement
that excludes executives of the Company and its Affiliates of comparable status
and position to the Executive unless such exclusion was in effect for such plan
or an equivalent plan on the date 180 days prior to the Effective Date), in any
and all welfare benefit plans, practices, policies and programs providing
benefits for the Company’s salaried employees in general or, if more favorable
to the Executive, to any executives of the Company and its Affiliates of
comparable status and position to the Executive, including but not limited to
group life insurance, hospitalization, medical and dental plans; provided, that,
(i) in no event shall the aggregate level of benefits under such plans,
practices, policies and programs in which the Executive is included be less than
the aggregate level of benefits under plans, practices, policies and programs of
the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately preceding the
Effective Date and (ii) in no event shall the aggregate level of benefits under
such plans, practices, policies and programs be less than the aggregate level of
benefits under plans, practices, policies and programs of the type referred to
in this Section 5(c) provided at any time after the Effective Date to any
executive of the Company and its Affiliates of comparable status and position to
the Executive.

 

(d)           The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the number of paid holidays to which
the Executive was entitled annually at any time during the 180-day period
immediately preceding the Effective Date or such greater amount of paid vacation
and number of paid holidays as may be made available annually to the Executive
or any other executive of the Company and its Affiliates of comparable status
and position to the Executive at any time after the Effective Date.

 

(e)           The Executive shall be included in all plans providing additional
benefits to any executives of the Company and its Affiliates of comparable
status and position to the Executive, including but not limited to deferred
compensation, split-dollar life insurance, retirement, supplemental retirement,
stock option, stock appreciation, stock bonus and similar or comparable plans;
provided, that, (i) in no event shall the aggregate level of benefits under such
plans be less than the aggregate level of benefits under plans of the type
referred to in this Section 5(e) in which the Executive was participating at any
time during the 180-day period immediately preceding the Effective Date; (ii) in
no event shall the aggregate level of benefits under such plans be less than the
aggregate level of benefits under plans of the type referred to in this
Section 5(e) provided at any time after the Effective Date to the Executive or
any executive of the Company and its Affiliates of comparable status and
position to the Executive; and (iii) the Company’s obligation to include the
Executive in bonus or incentive compensation plans shall be determined by
Section 5(f).

 

3

--------------------------------------------------------------------------------


 

(f)            To assure that the Executive will have an opportunity to earn
incentive compensation after the Effective Date, the Executive shall be included
in a bonus plan of the Company that shall satisfy the standards described below
(the “Bonus Plan”).  Bonuses under the Bonus Plan shall be payable with respect
to achieving such financial or other goals reasonably related to the business of
the Company, including the Employer, as the Company shall establish (the
“Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the
goals under the Company’s bonus plan or plans in the form most favorable to the
Executive that was in effect at any time during the 180-day period prior to the
Effective Date (the “Existing Plan”) and in view of the Company’s existing and
projected financial and business circumstances applicable at the time.  The
amount of the bonus (the “Bonus Amount”) that the Executive is eligible to earn
under the Bonus Plan shall be no less than the amount of the Executive’s highest
maximum potential award under the Existing Plan at any time during the 180-day
period prior to the Effective Date or, if higher, any maximum potential award
under the Bonus Plan or any other bonus or incentive compensation plan in effect
after the Effective Date for the Executive or for any executive of the Company
and its Affiliates of comparable status and position to the Executive (such
bonus amount herein referred to as the “Maximum Bonus”), and if the Goals are
not achieved (and, therefore, the entire Maximum Bonus is not payable), then the
Bonus Plan shall provide for a payment of a Bonus Amount not less than a portion
of the Maximum Bonus reasonably related to that portion of the Goals that were
achieved.  Payment of the Bonus Amount (i) shall be in cash, unless otherwise
agreed by the Executive, and (ii) shall not be affected by any circumstance
occurring subsequent to the end of the Employment Period, including termination
of the Executive’s employment.

 

6.             Annual Compensation Adjustments.  During the Employment Period,
the Board of Directors of the Company (or an appropriate committee thereof) will
consider and appraise, at least annually, the contributions of the Executive to
the Company, and in accordance with the Company’s practice prior to the
Effective Date, due consideration shall be given, at least annually, to the
upward adjustment of the Executive’s Annual Base Salary (i) commensurate with
increases generally given to other executives of the Company and its Affiliates
of comparable status and position to the Executive, and (ii) as the scope of the
Company’s operations or the Executive’s duties expand.

 

7.             Termination During Employment Period.

 

(a)           Right to Terminate.  During the Employment Period, (i) the Company
shall be entitled to terminate the Executive’s employment (A) for Cause, (B) by
reason of the Executive’s disability pursuant to Section 11, or (C) for any
other reason, and (ii) the Executive shall be entitled to terminate the
Executive’s employment for any reason.  Any such termination shall be subject to
the procedures set forth in Section 12 and shall be subject to any consequences
of such termination set forth in this Agreement.  Any termination of the
Executive’s employment during the Employment Period by the Employer shall be
deemed a termination by the Company for purposes of this Agreement.

 

(b)           Termination for Cause or Without Good Reason.  If there is a
Covered Termination for Cause or due to the Executive’s voluntarily terminating
the Executive’s employment other than for Good Reason, then the Executive shall
be entitled to receive only Accrued Benefits.

 

4

--------------------------------------------------------------------------------


 

(c)           Termination Giving Rise to a Termination Payment.  If there is a
Covered Termination by the Executive for Good Reason, or by the Company other
than by reason of (i) death, (ii) disability pursuant to Section 11, or
(iii) Cause, then the Executive shall be entitled to receive, and the Company
shall promptly pay, Accrued Benefits and, in lieu of further base salary for
periods following the Termination Date, as liquidated damages and severance pay
and in consideration of the covenant of the Executive set forth in
Section 13(a), the Termination Payment pursuant to Section 8(a).

 

8.             Payments Upon Termination.

 

(a)           Termination Payment. The “Termination Payment” shall be an amount
equal to the sum of the amounts described in paragraphs (i), (ii), and
(iii) below:

 

(i)            Annual Cash Compensation multiplied by the number of years or
fractional portion thereof remaining in the Employment Period determined as of
the Termination Date, except that the amount under this paragraph (i) shall not
be less than the amount of Annual Cash Compensation;

 

(ii)           an amount equal to the present value of pension benefits that
would have accrued under the Retirement Plans (as defined below), in addition to
the most favorable benefits provided for the Executive under any version of the
Oshkosh Corporation Salaried and Clerical Employees Retirement Plan and any
supplemental nonqualified defined benefit retirement plan or agreement of the
Company providing benefits for the Executive (or any successors to such plans or
agreements) in effect at any time during the 180-day period prior to the
Effective Date (the “Retirement Plans”), if the Executive’s benefits under the
Retirement Plans had been fully vested on the Termination Date and the Executive
had continued to work from the Termination Date until the end of the Employment
Period at a compensation rate equal to the Executive’s Annual Base Salary and
received annual bonus or incentive compensation awards for each fiscal year of
the Company (or portion thereof in the Employment Period) in an amount equal to
the target amount of the Executive’s annual bonus or incentive compensation
award for the fiscal year of the Company in which the Termination Date occurred
or, if greater, the target amount of the Executive’s award for the immediately
preceding fiscal year of the Company (or the actual amount if greater); and

 

(iii)          an amount equal to the present value of monthly payments in the
amount of the Executive’s estimated unreduced Social Security benefit at the end
of the Employment Period paid from the first day of the month immediately
following the Employment Period through the first day of the month immediately
preceding the month in which the Executive attains the age when the Executive is
eligible for unreduced Social Security benefits.

 

The values described in paragraphs (ii) and (iii) above shall be determined
using the interest rates and mortality table used in the Oshkosh Corporation
Salaried and Clerical Employees Retirement Plan to determine lump sum payments
as of the Effective Date.  The Termination Payment shall be paid to the
Executive in cash equivalent on the first day of the seventh month following the
month in which the Executive’s Separation from Service occurs (the “Termination
Payment Date”) and shall be accompanied by an interest payment calculated at
Prime, such rate to be

 

5

--------------------------------------------------------------------------------


 

determined on the Termination Date, compounded quarterly.  Such lump sum payment
shall not be reduced by any present value or similar factor, and the Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason.  The Termination Payment shall be in lieu of any other severance
payments to which the Executive is entitled under the severance policies and
practices of the Company and/or any subsidiary of the Company.

 

(b)           Certain Additional Payments by the Company.

 

(i)            Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement
(including any Section 409A Indemnification under Section 8(b)(v)), or under any
other agreement with or plan of the Company or the Employer, including, without
limitation, the Oshkosh Corporation 1990 Incentive Stock Plan, the Oshkosh
Corporation 2004 Incentive Stock and Awards Plan, and any subsequently adopted
equity incentive plan (the “Incentive Stock Plans”) or any stock option
agreement (the “Stock Option Agreements”) between the Company and the Executive
entered into pursuant to an Incentive Stock Plan (in the aggregate “Total
Payments”), would constitute an “excess parachute payment,” then the Company
shall pay the Executive an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Executive after deduction of any excise tax
imposed by Section 4999 of the Code (or any successor provision), and any
interest charges or penalties in respect of the imposition of such excise tax
(but not any federal, state or local income tax, or employment tax) on the Total
Payments, and any federal, state or local income tax, or employment tax, and
excise tax upon the payment provided for by this Section 8(b)(i) shall be equal
to the Total Payments.  Any provisions of any Incentive Stock Plan or the Stock
Option Agreements that provide for a reduction in payments to the Executive
relating to acceleration of vesting of stock options upon a “Change of Control”
(as such term is defined in the Incentive Stock Plan) if such payments would
result in the payment by the Executive of any excise tax provided for in
Section 280G and Section 4999 of the Code are null and void and of no further
force and effect as they apply to the Executive.  For purposes of determining
the amount of the Gross-Up Payment, the Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s domicile for income tax
purposes on the date the Gross-Up Payment is made, net of the maximum reduction
in federal income taxes that may be obtained from the deduction of such state
and local taxes.

 

(ii)           For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G of the Code (or any successor provision) and such “parachute
payments” shall be valued as provided therein.  Present value for purposes of
this Agreement shall be calculated in accordance with Section 1274(b)(2) of the
Code (or any successor provision).  Within 40 days following a Covered
Termination or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an “excess parachute
payment” as defined in Section 280G of the Code (or any

 

6

--------------------------------------------------------------------------------


 

successor provision), the Executive and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (the “National Tax Counsel”) selected by the Company’s
independent auditors and acceptable to the Executive in the Executive’s sole
discretion (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, (C) the amount and present value of any excess
parachute payments, and (D) the amount of any Gross-Up Payment.  As used in this
Section 8(b)(ii), the term “Base Period Income” means an amount equal to the
Executive’s “annualized includible compensation for the base period” as defined
in Section 280G(d)(1) of the Code (or any successor provision).  For purposes of
such opinion, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive.  The opinion of the
National Tax Counsel shall be dated as of the Termination Date and addressed to
the Company and the Executive and shall be binding upon the Company and the
Executive.  If  the National Tax Counsel so requests in connection with the
opinion required by this Section 8(b), the Executive and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive.  Notwithstanding the foregoing, the provisions of this
Section 8(b), including the calculations, notices and opinions provided for
herein, shall be based upon the conclusive presumption that the following are
reasonable: (1) the compensation and benefits provided for in Section 5 and
(2) any other compensation, including but not limited to the Accrued Benefits,
earned prior to the Termination Date by the Executive pursuant to the Company’s
compensation programs if such payments would have been made in the future in any
event, even though the timing of such payment is triggered by the Change in
Control or the Termination Date.  The Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of the Executive
such Gross-Up Payment as is then due to Executive under this Agreement within
five days after the National Tax Counsel’s opinion is received by the Company
and the Executive, but in no event prior to the date the Termination Payment is
initially payable to the Executive; provided, however, that if prior to such
date the Executive is required to remit the excise tax under Section 4999 of the
Code to the Internal Revenue Service, then upon written notice by the Executive
to the Company, the Company shall promptly pay the Gross-Up Payment (but based
on the Executive’s actual rate of taxation) to the Executive. In all events, the
Gross-Up Payment shall be paid no later than the end of the calendar year
following the calendar year in which the Executive remits the excise tax under
Section 4999 of the Code to the Internal Revenue Service.

 

(iii)          In the event that, upon any audit by the Internal Revenue
Service, or by a state or local taxing authority, of the Total Payments or
Gross-Up Payment, a change is finally determined to be required in the amount of
taxes paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount that is payable to the Executive after taking
into account the provisions of Section 4999 of the Code shall reflect the intent
of the parties as expressed in this Section 8(b), in the manner determined by
the National Tax Counsel.  If the Company is required to make a

 

7

--------------------------------------------------------------------------------


 

payment to the Executive, then such payment shall be paid following the date of
the final determination by a court or the Internal Revenue Service and within 30
days after the date the Executive provides the Company a written request for
reimbursement thereof (accompanied by proof of taxes paid), but in no event
shall the reimbursement be made later than the end of the calendar year
following the year in which the Executive remits the excise tax to the Internal
Revenue Service.

 

(iv)          The Company will bear all costs associated with the National Tax
Counsel and will indemnify and hold harmless the National Tax Counsel of and
from any and all claims, damages, and expenses resulting from or relating to the
National Tax Counsel’s determinations pursuant to this Section 8(b), except for
claims, damages or expenses resulting from the gross negligence or willful
misconduct of such firm.

 

(v)           The Company shall pay the Executive any Section 409A
Indemnification within 30 days after the later of the date on which the
Executive provides the Company with a written request for reimbursement thereof
(accompanied by proof of payment of the Section 409A Tax upon which such request
is based) or the date that is the first day of the seventh month following the
month in which the Separation from Service occurs, but in no event later than
the end of the calendar year following the year in which the Executive remits
the Section 409A Tax to the Internal Revenue Service.  The Company and the
Executive shall reasonably cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Section 409A Tax, and the Executive shall, if reasonably requested
by the Company, contest any obligation to pay a Section 409A Tax.  If, as a
result thereof, the Executive receives a tax refund or credit for any
Section 409A Tax previously paid, the Executive shall return to the Company an
amount equal to such refund or credit.  Notwithstanding the above, no
Section 409A Indemnification will be made if the Executive fails to timely
consent to any amendment of this Agreement reasonably proposed by the Company
for the purpose of avoiding the need to pay the Section 409A Tax.

 

(c)           Additional Benefits.  If there is a Covered Termination and the
Executive is entitled to Accrued Benefits and the Termination Payment, then the
Executive shall be entitled to the following additional benefits:

 

(i)            Until the earlier of the end of the Employment Period or such
time as the Executive has obtained new employment and is covered by benefits
that in the aggregate are at least equal in value to the following benefits, the
Executive shall continue to be covered, at the expense of the Company, by the
most favorable life insurance, hospitalization, medical and dental coverage and
other welfare benefits provided to the Executive and the Executive’s family
during the 180-day period immediately preceding the Effective Date or at any
time thereafter or, if more favorable to the Executive, coverage as was required
hereunder with respect to the Executive immediately prior to the date Notice of
Termination is given, subject to the following:

 

(A)                              If applicable, following the end of the COBRA
continuation period, if such hospitalization, medical or dental coverage is
provided under a health plan that is subject to Section 105(h) of the Code,
benefits payable under

 

8

--------------------------------------------------------------------------------


 

such health plan shall comply with the requirements of Treasury regulation
section 1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend
such health plan to comply therewith.

 

(B)                                During the first six months following the
Executive’s Separation from Service, the Executive shall pay the Company the
cost of any life insurance coverage for the Executive that provides a benefit in
excess of $50,000 under a group term life insurance policy.  After the end of
such six month period, the Company shall make a cash payment to the Executive
(with interest at Prime, compounded quarterly) equal to the aggregate premiums
paid by the Executive for such coverage, and thereafter such coverage shall be
provided at the expense of the Company for the remainder of the period.

 

If the Executive is entitled to the Termination Payment pursuant to
Section 12(b), then on the first anniversary of the Change in Control, the
Company shall reimburse the Executive for any COBRA premiums the Executive paid
for his or her hospitalization, medical and dental coverage under COBRA from the
Executive’s Termination Date through such first anniversary of the Change in
Control.

 

(ii)           The Executive shall receive, until the end of the second calendar
year following the calendar year in which the Separation from Service occurs, at
the expense of the Company, outplacement services, on an individualized basis at
a level of service commensurate with the Executive’s most senior status with the
Company during the 180-day period prior to the Effective Date (or, if higher, at
any time after the Effective Date), provided by a nationally recognized
executive placement firm selected by the Company with the consent of the
Executive, which consent will not be unreasonably withheld; provided that the
cost to the Company of such services shall not exceed 15 percent of the Annual
Base Salary.

 

(iii)          The Company shall bear up to $10,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors (other than the
National Tax Counsel) engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under this
Section 8.

 

(d)           Rabbi Trust.  Prior to or simultaneously with a Change in Control
over which the Company has control or within three business days of any other
Change in Control, the Company shall establish an irrevocable grantor trust
(also known as a “rabbi trust”) for the benefit of the Executive and other
executives of the Company who are parties to agreements with the Company similar
to this Agreement for the sole purpose of (i) holding assets equal in value to
the present value at any time after a Change in Control of the maximum amount of
benefits to which the Executive may be entitled under Section 8(a) and
Section 8(b) and to which such other executives may be entitled under similar
provisions of their respective agreements and (ii) distributing such assets as
their payment becomes due.  Prior to or simultaneously with a Change in Control
over which the Company has control or within three business days of any other
Change in Control, the Company shall fund such trust with cash or marketable
securities having the value described in clause (i); provided that the Company
shall not be obligated to fund such trust at such time if the funding would
result in additional tax being owed under Section 409A of

 

9

--------------------------------------------------------------------------------


 

the Code, and in such event, the Company shall fund such trust on the first date
it may fund such trust without causing any such additional tax to be owed.  The
Company shall reasonably calculate the value described in clause (i) assuming
that the date on which such calculation is made is the Termination Date
applicable to the Executive and the corresponding date applicable to such other
executives.

 

9.             Death.

 

(a)           Except as provided in Section 9(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.

 

(b)           If the Executive dies after a Notice of Termination is given
(i) by the Company or (ii) by the Executive for Good Reason, then the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Section 9(a) and, subject to the provisions of this Agreement, to
such Termination Payment (and the additional benefits described in Section 8(c))
to which the Executive would have been entitled had the Executive lived, except
that the Termination Payment shall be paid within 90 days following the date of
the Executive’s death, without interest thereon.  For purposes of this
Section 9(b), the Termination Date shall be the earlier of 30 days following the
giving of the Notice of Termination, subject to extension pursuant to the
definition of Termination of Employment, or one day prior to the end of the
Employment Period.

 

10.           Retirement.  If, during the Employment Period, the Executive and
the Company shall execute an agreement providing for the early retirement of the
Executive from the Company, or the Executive shall otherwise give notice that
the Executive is voluntarily choosing to retire early from the Company, then the
Executive shall receive Accrued Benefits through the Termination Date; provided,
that if the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than by reason of death, disability or Cause and
the Executive also, in connection with such termination, elects voluntary early
retirement, then the Executive shall also be entitled to receive a Termination
Payment pursuant to Section 8(a).

 

11.           Termination for Disability.  If, during the Employment Period, as
a result of the Executive’s disability due to physical or mental illness or
injury (regardless of whether such illness or injury is job-related), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, then the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination. If the Executive’s employment is terminated
on account of the Executive’s disability in accordance with this Section 11,
then the Executive shall receive Accrued Benefits and shall remain eligible for
all benefits provided by any long term disability programs of the Company in
effect at the time the Company sends notice to the Executive of its intent to
terminate pursuant to this Section.

 

10

--------------------------------------------------------------------------------


 

12.           Termination Notice and Procedure.

 

(a)           Any termination of the Executive’s employment during the
Employment Period by the Company or the Executive (other than a termination of
the Executive’s employment referenced in the second sentence of the definition
of “Effective Date” in Exhibit A) shall be communicated by written Notice of
Termination to the Executive, if such Notice is given by the Company, and to the
Company, if such Notice is given by the Executive, all in accordance with the
following procedures and those set forth in Section 23:

 

(i)            If such termination is for disability, Cause or Good Reason, then
the Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.

 

(ii)           Any Notice of Termination by the Company shall have been
approved, prior to the giving thereof to the Executive, by a resolution duly
adopted by a majority of the directors of the Company (or any successor
corporation) then in office, a copy of which shall accompany the Notice.

 

(iii)          If the Notice is given by the Executive for Good Reason, then the
Executive may cease performing the Executive’s duties hereunder on or after the
date 15 days after the delivery of Notice of Termination (unless the Notice of
Termination is based upon clause (vii) of the definition of “Good Reason” in
Exhibit A, in which case the Executive may cease performing his duties at the
time the Executive’s employment is terminated) and shall in any event cease
employment on the Termination Date, if any, arising from the delivery of such
Notice.  If the Notice is given by the Company, then the Executive may cease
performing the Executive’s duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.

 

(iv)          The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 23 written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within
fifteen days after receipt thereof. After the expiration of such fifteen days,
the contents of the Notice of Termination shall become final and not subject to
dispute.

 

Notwithstanding the foregoing, (A) if the Executive terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason and deemed to have delivered a written
Notice of Termination to that effect to the Company as of the date of such
termination and (B) if the Company or the Employer terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Company will be deemed to have terminated the Executive’s employment
other than by reason of death, disability or Cause and the Company will be
deemed to have delivered a written Notice of Termination to that effect to the
Executive as of the date of such termination.  Under circumstances described in
clause (B) above, the Executive may, but shall not be obligated to, also deliver
a Notice of Termination based upon clause (vii) of the definition of “Good
Reason” in Exhibit A for the purpose of subjecting such Notice to
Section 12(a)(iv).

 

11

--------------------------------------------------------------------------------


 

(b)           If a Change in Control occurs and the Executive’s employment with
the Employer terminates (whether by the Company, the Executive or otherwise)
within 180 days prior to the Change in Control, then the Executive may assert
that such termination is a Covered Termination by sending a written Notice of
Termination to the Company at any time prior to the day 180 days following the
Change in Control in accordance with the procedures set forth in this
Section 12(b) and those set forth in Section 23.  If the Executive asserts that
the Executive terminated the Executive’s employment for Good Reason or that the
Company terminated the Executive’s employment other than for disability or
Cause, then the Notice of Termination shall indicate in reasonable detail the
facts and circumstances alleged to provide a basis for such assertions.  The
Company shall personally deliver or mail in accordance with Section 23 written
notice of any dispute relating to such Notice of Termination to the Executive
within 15 days after receipt thereof.  After the expiration of such 15 days, the
contents of the Notice of Termination shall become final and not subject to
dispute.  If the Executive’s termination constitutes a Covered Termination under
this Section 12(b) such that the Executive is entitled to receive the
Termination Payment, then such Termination Payment shall be paid to the
Executive in cash equivalent on the first anniversary of the Change in Control
and shall be accompanied by an interest payment calculated at Prime, such rate
to be determined on the date of the Change in Control, compounded quarterly,
from the date of the Change in Control.

 

13.           Further Obligations of the Executive.

 

(a)           Competition.  The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to (and receives) Accrued
Benefits and the Termination Payment, the Executive shall not, for a period of
18 months after the Termination Date, without the prior written approval of the
Company’s Board of Directors, engage in any Competitive Activity.

 

(b)           Confidentiality. During the Executive’s employment by the Employer
and for a period of 18 months after the Termination Date, the Executive will
keep confidential and protect all Confidential Information known to or in the
possession of the Executive, will not disclose any Confidential Information to
any other person and will not use any Confidential Information, except for use
or disclosure of Confidential Information for the exclusive benefit of the
Company as it may direct or as necessary to fulfill the Executive’s continuing
duties as an employee of the Employer and except to the extent authorized in
writing by the Board of Directors of the Company or required by any court or
administrative agency.  This Section 13(b) shall not, however, be construed to
prohibit competition by the Executive for a longer time or in a broader
territory than that specified in Section 13(a).

 

(c)           Trade Secrets. In addition to the obligations that applicable law
imposes on the Executive in respect of Trade Secrets, during the Executive’s
employment by the Employer and thereafter in respect of information for so long
as it remains a Trade Secret, the Executive will keep confidential and protect
all Trade Secrets known to or in the possession of the Executive, will not
disclose any Trade Secrets to any other person and will not use any Trade
Secrets, except for use or disclosure of Trade Secrets for the exclusive benefit
of the Company as it may direct or as necessary to fulfill the Executive’s
continuing duties as an employee of the Employer and except to the extent
authorized in writing by the Board of Directors of the Company or required by
any court or administrative agency.

 

12

--------------------------------------------------------------------------------


 

(d)           Return of Property.  All memoranda, notes, records, papers, tapes,
disks, programs or other documents or forms of documents and all copies thereof
relating to the operations or business of the Company or any of its subsidiaries
that contain Confidential Information or Trade Secrets, some of which may be
prepared by the Executive, and all objects associated therewith in any way
obtained by him shall be the property of the Company.  The Executive shall not,
except for the use of the Company or any of its subsidiaries, use or duplicate
any such documents or objects, nor remove them from facilities and premises of
the Company or any subsidiary, at any time. The Executive will deliver to the
Company all of the aforementioned documents and objects, if any, that may be in
his possession at any time at the request of the Company during the Executive’s
employment and in any event upon termination of employment.  The Executive
agrees to attend an exit interview upon such termination for purposes, among
others, of determining the Executive’s compliance with this Section 13(d).

 

14.           Expenses and Interest.  If, after the Effective Date, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
such dispute, legal or arbitration proceeding or tax audit or proceeding
(“Expenses”), and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at Prime from the date that payments
to the Executive should have been made under this Agreement.  Within ten days
after the Executive’s written request therefor (but in no event later than the
end of the calendar year following the calendar year in which such Expense is
incurred), the Company shall reimburse the Executive, or such other person or
entity as the Executive may designate in writing to the Company, the Executive’s
reasonable Expenses accompanied by an interest payment at Prime, compounded
quarterly.

 

15.           Payment Obligations Absolute.  The Company’s obligation during and
after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right that
the Company may have against the Executive or anyone else.  Except as provided
in Section 8(b) and Section 14, all amounts payable by the Company hereunder
shall be paid without notice or demand.  Each and every payment made hereunder
by the Company shall be final, and the Company will not seek to recover all or
any part of such payment from the Executive, or from whomsoever may be entitled
thereto, for any reason whatsoever.

 

16.           Successors.

 

(a)           If the Company sells, assigns or transfers all or substantially
all of its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company.  Failure of the

 

13

--------------------------------------------------------------------------------


 

Company to obtain such agreement prior to the effective date of such Sale of
Business shall be a breach of this Agreement constituting “Good Reason”
hereunder, except that for purposes of implementing the foregoing, the date upon
which such Sale of Business becomes effective shall be deemed the Termination
Date.  In case of such assignment by the Company and of assumption and agreement
by such Person, as used in this Agreement, “Company” shall thereafter mean such
Person that executes and delivers the agreement provided for in this Section 16
or that otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such Person.  The Executive shall, in the Executive’s
discretion, be entitled to proceed against any or all of such Persons, any
Person that theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Executive hereunder.  Except as provided in this
Section 16(a), this Agreement shall not be assignable by the Company.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

 

(b)           This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries.  All
amounts payable to the Executive under Sections 7, 8, 9, 10, 11 and 14 if the
Executive had lived shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Company, as such terms are in effect on the Effective Date, that expressly
govern benefits under such plan in the event of the Executive’s death.

 

17.           Severability.  The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, then the validity
and enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

 

18.           Amendment.  This Agreement may not be amended or modified at any
time except by written instrument executed by the Company and the Executive. 
However, at the request of the Company, the Executive will execute a revised
form of this Agreement that reflects changes that the Company determines are
appropriate to comply with regulations under Code Section 409A.

 

19.           Withholding.  The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law.  In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, then the Company shall provide for an immediate
payment of the amount needed to pay the Executive’s portion of such tax (plus an
amount equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly.  The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.

 

14

--------------------------------------------------------------------------------


 

20.           Additional Section 409A Provisions.

 

(a)           If any payment amount or the value of any benefit under this
Agreement is required to be included in the Executive’s income prior to the date
such amount is actually paid or the benefit provided as a result of the failure
of this Agreement (or any other arrangement that is required to be aggregated
with this Agreement under Code Section 409A) to comply with Code Section 409A,
then the Company shall make a payment to the Executive, in a lump sum, within 90
days after the date it is finally determined that the Agreement (or such other
arrangement that is required to be aggregated with this Agreement) fails to meet
the requirements of Section 409A of the Code; such payment shall equal the
amount required to be included in the Executive’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder (other than additional payments to be made by the Company pursuant to
Section 8(b)).

 

(b)           The Company and the Executive intend the terms of this Agreement
to be in compliance with Section 409A of the Code.  To the maximum extent
permissible, any ambiguous terms of this Agreement shall be interpreted in a
manner which avoids a violation of Section 409A of the Code.

 

(c)           The Executive acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if the payment or benefit is not paid or provided, then the Executive must
take further enforcement measures within 180 days after such latest date.

 

21.           Certain Rules of Construction.  No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise.  No draft of
this Agreement shall be taken into account in construing this Agreement.  Any
provision of this Agreement that requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.  This Agreement supersedes any prior
Key Executive Employment and Severance Agreement between the Executive and the
Company.

 

22.           Governing Law; Resolution of Disputes.

 

(a)           This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin (excluding any choice of law rules that may direct the application of
the laws of another jurisdiction) except that Section 22(b) shall be construed
in accordance with the Federal Arbitration Act if arbitration is chosen by the
Executive as the method of dispute resolution.

 

(b)           Any dispute arising out of this Agreement shall, at the
Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (but subject to any evidentiary
standards set forth in this Agreement), in which case both parties shall be
bound by the arbitration award, or by litigation.  Whether the dispute is to be

 

15

--------------------------------------------------------------------------------


 

settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Oshkosh, Wisconsin or, at the Executive’s election, if the
Executive is no longer residing or working in the Oshkosh, Wisconsin, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, then
the election of the Executive with respect to such venue shall be either
Oshkosh, Wisconsin or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) that is closest to the Executive’s residence.  The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

 

23.           Notice.  Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Section 12(a)(iii), shall be deemed
given when actually received by the Executive or actually received by the
Company’s Secretary or any officer of the Company other than the Executive.  If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to Oshkosh Corporation, Attention: Secretary (or, if the Executive is
then Secretary, to the Chief Executive Officer), 2307 Oregon Street, P.O. Box
2566, Oshkosh, WI 54903-2566, or if to the Executive, at the address set forth
below the Executive’s signature to this Agreement, or to such other address as
the party to be notified shall have theretofore given to the other party in
writing.

 

24.           No Waiver.  The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

25.           Headings.  The headings herein contained are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

OSHKOSH CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

(SEAL)

 

[NAME]

 

 

 

Address:

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

CERTAIN DEFINED TERMS

 

For purposes of this Agreement,

 

(a)           409A Affiliate.  The term “409A Affiliate” means each entity that
is required to be included in the Company’s controlled group of corporations
within the meaning of Section 414(b) of the Code, or that is under common
control with the Company within the meaning of Section 414(c) of the Code;
provided, however, that the phrase “at least 50 percent” shall be used in place
of the phrase “at least 80 percent” each place it appears therein or in the
regulations thereunder.

 

(b)           Act.  The term “Act” means the Securities Exchange Act of 1934, as
amended.

 

(c)           Accrued Benefits.  The term “Accrued Benefits” shall include the
following amounts, payable as described herein:  (i) all base salary for the
time period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any deferral election then in
effect, a lump sum amount, in cash, equal to the sum of (A) any bonus or
incentive compensation that has been allocated or awarded to the Executive for a
fiscal year or other measuring period under the plan that ends prior to the
Termination Date but has not yet been paid (pursuant to Section 5(f) or
otherwise) and (B) a pro rata portion to the Termination Date of the aggregate
value of all contingent bonus or incentive compensation awards to the Executive
for all uncompleted periods under the plan calculated as to each such award as
if the target or expected performance Goals with respect to such bonus or
incentive compensation award had been attained (reduced, but not below zero, by
amounts paid under all such contingent bonuses or incentive compensation awards
upon a Change in Control to the extent such amounts relate to the same period of
time); and (v) all other payments and benefits to which the Executive (or in the
event of the Executive’s death, the Executive’s surviving spouse or other
beneficiary) may be entitled as compensatory perquisites or under the terms of
any benefit plan of the Company, including (subject to Section 8(a)(i))
severance payments under the Company’s severance policies and practices in the
form most favorable to the Executive that were in effect at any time during the
180-day period prior to the Effective Date.  Payment of Accrued Benefits shall
be made promptly in accordance with the Company’s prevailing practice with
respect to clauses (i) and (ii) or, with respect to clauses (iii), (iv) and (v),
pursuant to the terms of the benefit plan or practice establishing such
benefits; provided, however, that payments pursuant to clause (iv)(B) shall be
paid on the first day of the seventh month following the month in which the
Separation from Service occurs, unless the Separation from Service is due to
death, in which event such payment shall be made within 90 days of the date of
the Executive’s death.

 

A-1

--------------------------------------------------------------------------------


 

(d)           Affiliate and Associate.  The terms “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule 12b-2 of the
General Rules and Regulations of the Act.

 

(e)           Annual Cash Compensation.  The term “Annual Cash Compensation”
shall mean the sum of (A) the Executive’s Annual Base Salary, plus (B) the
higher of (1) the highest annual bonus or incentive compensation award earned by
the Executive under any cash bonus or incentive compensation plan of the Company
or any of its Affiliates during the three complete fiscal years of the Company
immediately preceding the Termination Date or, if more favorable to the
Executive, during the three complete fiscal years of the Company immediately
preceding the Effective Date; or (2) the highest average annual bonus and/or
incentive compensation earned during the three complete fiscal years of the
Company immediately preceding the Termination Date (or, if more favorable to the
Executive, during the three complete fiscal years of the Company immediately
preceding the Effective Date) under any cash bonus or incentive compensation
plan of the Company or any of its Affiliates by the group of executives of the
Company and its Affiliates participating under such plan during such fiscal
years at a status or position comparable to that at which the Executive
participated or would have participated pursuant to the Executive’s most senior
position at any time during the 180 days preceding the Effective Date or
thereafter until the Termination Date, plus (C) the greater of the Perquisite
Amount based on perquisites received for the fiscal year of the Company in which
the Termination Date occurs or the Perquisite Amount based on the perquisites
the Executive received for the complete fiscal year of the Company prior to the
Change in Control.

 

(f)            Cause.  The Company may terminate the Executive’s employment
after the Effective Date for “Cause” only if the conditions set forth in
paragraphs (i) and (ii) have been met and the Company otherwise complies with
this Agreement:

 

(i)            (A)  the Executive has committed any act of fraud, embezzlement
or theft in connection with the Executive’s duties as an executive or in the
course of employment with the Company and/or its subsidiaries; (B) the Executive
has willfully and continually failed to perform substantially the Executive’s
duties with the Company or any of its Affiliates (other than any such failure
resulting from incapacity due to physical or mental illness or injury,
regardless of whether such illness or injury is job-related) for an appropriate
period, which shall not be less than 30 days, after the Chief Executive Officer
of the Company (or, if the Executive is then Chief Executive Officer, the Board)
has delivered a written demand for performance to the Executive that
specifically identifies the manner in which the Chief Executive Officer (or the
Board, as the case may be) believes the Executive has not substantially
performed the Executive’s duties; (C) the Executive has willfully engaged in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company; (D) the Executive has willfully and wrongfully
disclosed any Trade Secrets or Confidential Information of the Company or any of
its Affiliates; or (E) the Executive has engaged in any Competitive Activity;
and in any such case the act or omission shall have been determined by the Board
to have been materially harmful to the Company and its subsidiaries taken as a
whole.

 

A-2

--------------------------------------------------------------------------------


 

For purposes of this provision, (1) no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and
(2) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.

 

(ii)           (A) The Company terminates the Executive’s employment by
delivering a Notice of Termination to the Executive, (B) prior to the time the
Company has terminated the Executive’s employment pursuant to a Notice of
Termination, the Board, by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board, has adopted a resolution finding
that the Executive was guilty of conduct set forth in this definition of Cause,
and specifying the particulars thereof in detail, at a meeting of the Board
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) and (C) the
Company delivers a copy of such resolution to the Executive with the Notice of
Termination at the time the Executive’s employment is terminated.

 

In the event of a dispute regarding whether the Executive’s employment has been
terminated for Cause, no claim by the Company that the Company has terminated
the Executive’s employment for Cause in accordance with this Agreement shall be
given effect unless the Company establishes by clear and convincing evidence
that the Company has complied with the requirements of this Agreement to
terminate the Executive’s employment for Cause.

 

(g)           Change in Control.  The term “Change in Control” shall mean the
occurrence of any one of the following events:

 

(i)            any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (individually, an “Excluded Person” and
collectively, “Excluded Persons”)) is or becomes the “Beneficial Owner” (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after July 14, 2008, pursuant to express authorization by the Board that refers
to this exception) representing 25 percent or more of (1) the combined voting
power of the Company’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Company; or

 

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on July 14,
2008,

 

A-3

--------------------------------------------------------------------------------


 

constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on July 14, 2008, or whose appointment, election or nomination
for election was previously so approved; or

 

(iii)          consummation of a merger, consolidation or share exchange of the
Company with any other corporation or issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50 percent of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 14, 2008, pursuant to express authorization
by the Board that refers to this exception) representing 25 percent or more of
(1) the combined voting power of the Company’s then outstanding voting
securities or (2) the then outstanding shares of common stock of the Company; or

 

(iv)          (A) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or (B) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75 percent of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

 

Notwithstanding the foregoing, (x) no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (y) solely for purposes
of Section 12(b) and the second sentence of the definition of “Effective Date”
in this Exhibit A, a “Change in Control” shall be deemed to have occurred only
if the applicable event also constitutes a change in control within the meaning
of Section 409A of the Code.

 

A-4

--------------------------------------------------------------------------------


 

(h)           Code.  The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.

 

(i)            Competitive Activity.  The Executive shall engage in a
“Competitive Activity” if the Executive engages in, is employed by, or in any
way advises or acts for, in any capacity where Confidential Information would
reasonably be considered to be useful, or has any material financial interest
(excluding trade debt) in, any business that, as of the Effective Date, is
engaged directly or indirectly in the Geographic Area (as defined below) in the
business of designing, manufacturing or marketing fire apparatus (including,
without limitation, aircraft rescue and firefighting vehicles), refuse truck
bodies or vehicles, concrete mixers, snow removal vehicles, defense trucks or
trailers or their related components, or any other business in which the Company
or any of its subsidiaries is engaged as of the Effective Date. However,
“Competitive Activity” shall not include any business if neither the Company nor
any of its subsidiaries is engaged in such business as of the Termination Date
and the Board of Directors of the Company has approved the exit of the Company
and/or its subsidiaries from such business. Further, the ownership of minority
and noncontrolling shares of any corporation whose shares are listed on a
recognized stock exchange or traded in an over-the-counter market, even though
such corporation may be a competitor of the Company or any subsidiary specified
above, shall not be deemed as constituting a financial interest in such
competitor. “Geographic Area” shall mean an area that extends to all of the
United States and to any other country if the Company has directly or indirectly
(i) sold product for delivery to a customer in that country during the 18 months
preceding the Effective Date, (ii) actively sought to sell product for delivery
to any customer in that country during such period or (iii) made plans, in which
the Executive participated, to sell product for delivery to any customer in that
country during such period unless the Company abandoned such plans prior to the
Effective Date.

 

(j)            Confidential Information. The term “Confidential Information”
shall mean ideas, information, knowledge and discoveries of the Company and/or a
subsidiary of the Company, whether or not patentable, that are not generally
known in the trade or industry, including without limitation defense product
engineering information, marketing, sales, distribution, pricing and bid process
information, product specifications, manufacturing procedures, methods, business
plans, marketing plans, internal memoranda, formulae, know-how, research and
development and other confidential technical or business information and data. 
“Confidential Information” shall not include any information that the Executive
can demonstrate is in the public domain by means other than disclosure by the
Executive. “Confidential Information” shall also not include Trade Secrets.

 

(k)           Covered Termination.  Subject to Section 12(b), the term “Covered
Termination” means any Termination of Employment during the Employment Period
where the Termination Date, or the date Notice of Termination is delivered, is
any date on or prior to the end of the Employment Period.

 

(l)            Effective Date.  The term “Effective Date” shall mean the first
date on which a Change in Control occurs.  Anything in this Agreement to the
contrary notwithstanding, if (i) a Change in Control occurs, (ii) the
Executive’s employment with the Employer terminates (whether by the Company, the
Executive or otherwise) within 180 days prior to the Change in Control and
(iii) it is reasonably demonstrated by the Executive that either (A) any such
termination of employment by the Employer (1) was at the request of a third
party who has taken

 

A-5

--------------------------------------------------------------------------------


 

steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or in anticipation of a Change in Control, or (B) any such
Termination of Employment by the Executive took place subsequent to the
occurrence of an event described in clause (ii), (iii), (iv) or (v) of the
definition of “Good Reason,” which event (1) occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the term “Effective Date” shall
mean the day immediately prior to the date of such termination of employment.

 

(m)                               Employer.  The term “Employer” means the
Company and/or any subsidiary of the Company that employed the Executive
immediately prior to the Effective Date.

 

(n)                                 Good Reason.  The Executive shall have a
“Good Reason” for termination of employment on or after the Effective Date if
the Executive determines in good faith that any of the following events has
occurred:

 

(i)                                     any breach of this Agreement by the
Company, including specifically any breach by the Company of its agreements
contained in Section 4, Section 5 or Section 6, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii)                                  any reduction in the Executive’s base
salary, percentage of base salary available as incentive compensation or bonus
opportunity or benefits, in each case relative to those most favorable to the
Executive in effect at any time during the 180-day period prior to the Effective
Date or, to the extent more favorable to the Executive, those in effect after
the Effective Date;

 

(iii)                               a material adverse change, without the
Executive’s prior written consent, in the Executive’s working conditions or
status with the Company or the Employer from such working conditions or status
in effect during the 180-day period prior to the Effective Date or, to the
extent more favorable to the Executive, those in effect after the Effective
Date, including but not limited to (A) a material change in the nature or scope
of the Executive’s titles, authority, powers, functions, duties, reporting
requirements or responsibilities, or (B) a material reduction in the level of
support services, staff, secretarial and other assistance, office space and
accoutrements, but excluding for this purpose an isolated, insubstantial and
inadvertent event not occurring in bad faith that the Company remedies promptly
after receipt of notice thereof given by the Executive;

 

(iv)                              the relocation of the Executive’s principal
place of employment to a location more than 50 miles from the Executive’s
principal place of employment on the date 180 days prior to the Effective Date;

 

(v)                                 the Employer requires the Executive to
travel on Employer business to a materially greater extent than was required
during the 180-day period prior to the Effective Date;

 

A-6

--------------------------------------------------------------------------------


 

(vi)                              failure by the Company to obtain the agreement
referred to in Section 16(a) as provided therein; or

 

(vii)                           the Company or the Employer terminates the
Executive’s employment after a Change in Control without delivering a Notice of
Termination in accordance with Section 12;

 

provided that (A) any such event occurs following the Effective Date or (B) in
the case of any event described in clauses (ii), (iii), (iv) or (v) above, such
event occurs on or prior to the Effective Date under circumstances described in
clause (iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date.”  In the
event of a dispute regarding whether the Executive terminated the Executive’s
employment for “Good Reason” in accordance with this Agreement, no claim by the
Company that such termination does not constitute a Covered Termination shall be
given effect unless the Company establishes by clear and convincing evidence
that such termination does not constitute a Covered Termination.  Any election
by the Executive to terminate the Executive’s employment for Good Reason shall
not be deemed a voluntary termination of employment by the Executive for
purposes of any other employee benefit or other plan.

 

(o)                                 Indemnified Section 409A Violation.  The
term “Indemnified Section 409A Violation” means a violation of Section 409A of
the Code that occurs in connection with any payment or benefit (or any
acceleration of any payment or benefit) in connection with this Agreement
(including any Gross-Up Payment under Section 8(b)(i)-(iv)) or, on or after the
Effective Date, the Executive’s employment or the termination thereof as a
result of (i) the Company’s clerical error, (ii) the Company’s failure to
administer this Agreement or any benefit plan or program in accordance with its
written terms, or (iii) the fact that a provision of any benefit plan or program
of the Company fails to comply with Code Section 409A, and the Executive incurs
additional tax under Section 409A of the Code as a result of such violation.

 

(p)                                 Normal Retirement Date.  The term “Normal
Retirement Date” means the date the Executive reaches “Normal Retirement Age” as
defined in the Oshkosh Corporation Salaried and Clerical Employees Retirement
Plan as in effect on the date hereof, or the corresponding date under any
successor plan of the Employer as in effect on the Effective Date.

 

(q)                                 Notice of Termination.  The term “Notice of
Termination” means a written notice as contemplated by Section 12.

 

(r)                                    Perquisite Amount.  The term “Perquisite
Amount” means the fair market value of the perquisites provided to the Executive
by the Employer (determined as of the time of the Change in Control or, if
higher, immediately prior to the date the Notice of Termination is given).  For
these purposes, the Perquisite Amount includes, but is not limited to the fair
market value of the personal use of a Company car, tax preparation, Executive
physical, country club membership, spousal travel, and health care
reimbursement, and does not include the value of welfare benefits, such as
medical coverage (including prescription drug coverage), dental coverage, life
insurance, disability insurance and accidental death and dismemberment benefits.

 

(s)                                  Person.  The term “Person” shall have the
meaning given in Section 3(a)(9) of the Act, as modified and used in Sections
13(d) and 14(d) thereof.

 

A-7

--------------------------------------------------------------------------------


 

(t)                                    Prime.  “Prime” means the rate of
interest announced by U.S. Bank, National Association, Milwaukee, Wisconsin,
from time to time as its prime or base lending rate.

 

(u)                                 Section 409A Indemnification.  The term
“Section 409A Indemnification” means a payment to be made by the Company to the
Executive, in the event of an Indemnified Section 409A Violation, such that the
net amount of such payment that the Executive retains, after the Executive pays
any federal, state, or local income tax or FICA tax on the amount of the
Section 409A Indemnification, shall be equal to the Section 409A Tax
attributable to the Indemnified Section 409A Violation.  For purposes of
determining the Section 409A Indemnification amount, the Executive shall be
deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Section 409A Indemnification is to be paid to the Executive and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s domicile for income tax purposes on the date the Section 409A
Indemnification is to be paid to the Executive, net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

 

(v)                                 Section 409A Tax.  The term “Section 409A
Tax” means the sum of (i) the 20 percent additional income tax described in Code
Section 409A(a)(1)(B)(I)(ii) to the extent such additional tax is incurred by
the Executive as a result of an Indemnified Section 409A Violation, (ii) the
interest determined to be due under Code Section 409A(a)(1)(B)(I)(i) in
connection with the same Indemnified Section 409A Violation, and (iii) any
penalties incurred by the Executive in connection with the same Indemnified
Section 409A Violation, provided that the Executive pays such additional income
tax and related interest and penalties promptly upon being notified that such
amount is due.  Section 409A Tax does not include any interest or penalties
assessed by the Internal Revenue Service on the Executive that are attributable
to Executive’s willful misconduct or negligence.

 

(w)                               Separation from Service.  The term “Separation
from Service” means the Termination of Employment with the Company and all 409A
Affiliates or, if the Executive continues to provide services following his or
her Termination of Employment, such later date as is considered a separation
from service from the Company and its 409A Affiliates within the meaning of Code
Section 409A.  Specifically, if the Executive continues to provide services to
the Company or a 409A Affiliate in a capacity other than as an employee, such
shift in status is not automatically a Separation from Service.

 

(x)                                   Termination Date.  Except as otherwise
provided in Section 9(b), Section 12(b) and Section 16(a), the term “Termination
Date” means (i) if the Termination of Employment is by the Executive’s death,
the date of death; (ii) if the Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Company and the
Executive, the date of such early retirement that is set forth in such written
agreement; (iii) if the Termination of Employment for purposes of this Agreement
is by reason of disability pursuant to Section 11, 30 days after the Notice of
Termination is given; (iv) if the Termination of Employment is by the Executive
voluntarily (other than for Good Reason), the date the Notice of Termination is
given; and (v) if the Termination of Employment is by the Employer (other than
by reason of disability pursuant to Section 11) or by the Executive for Good
Reason, 30 days after the Notice of Termination is given.

 

A-8

--------------------------------------------------------------------------------


 

(A)                              If termination is for Cause pursuant to
Section 7(b) and if the Executive has cured the conduct constituting such Cause
as described by the Employer in its Notice of Termination within such 30-day or
shorter period, then the Executive’s employment hereunder shall continue as if
the Employer had not delivered its Notice of Termination.

 

(B)                                If the Executive shall in good faith give a
Notice of Termination for Good Reason and the Company notifies the Executive
that a dispute exists concerning the termination within the fifteen day period
following receipt thereof, then the Executive may elect to continue the
Executive’s employment during such dispute and the Termination Date shall be
determined under this paragraph.  If the Executive so elects and it is
thereafter determined that the Executive terminated the Executive’s employment
for Good Reason in accordance with this Agreement, then the Termination Date
shall be the earlier of (1) the date on which the dispute is finally determined,
either (x) by mutual written agreement of the parties or (y) in accordance with
Section 22 or (2) the date of the Executive’s death.  If the Executive so elects
and it is thereafter determined that the Executive did not terminate the
Executive’s employment for Good Reason in accordance with this Agreement, then
the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice.  In either case, this Agreement continues, until the Termination Date,
if any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that the Executive terminated the Executive’s
employment for Good Reason in accordance with this Agreement, then the Executive
shall in no case be denied the benefits described in Section 8 (including a
Termination Payment) based on events occurring after the Executive delivered the
Notice of Termination.

 

(C)                                Except as provided in paragraph (A) above, if
the party receiving the Notice of Termination notifies the other party that a
dispute exists concerning the termination within the fifteen day period
following receipt thereof and it is finally determined that termination of the
Executive’s employment for the reason asserted in such Notice of Termination was
not in accordance with this Agreement, then (1) if such Notice was delivered by
the Executive, then the Executive will be deemed to have voluntarily terminated
the Executive’s employment other than for Good Reason by means of such Notice
and (2) if delivered by the Company, then the Company will be deemed to have
terminated the Executive’s employment other than by reason of death, disability
or Cause by means of such Notice.

 

(y)                                 Termination of Employment.  The term
“Termination of Employment” means a termination of employment of the Executive
(A) when the Company and the Executive reasonably anticipate that no further
services will be performed by the Executive for the

 

A-9

--------------------------------------------------------------------------------


 

Company and its 409A Affiliates or that the level of bona fide services the
Executive will perform as an employee of the Company and its 409A Affiliates
will permanently decrease to no more than 20 percent of the average level of
bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services) or
(B) when the Company determines in good faith based on the facts and
circumstances in accordance with Code Section 409A, upon a decrease in services
by the Executive that is to more than 20 percent of such average level of bona
fide services but less than 50 percent, that a Termination of Employment has
occurred.  The Executive’s termination of employment shall be presumed not to
occur where the level of bona fide services performed by the Executive for the
Company and its 409A Affiliates continues at a level that is 50 percent or more
of the average level of bona fide services performed by the Executive (whether
as an employee or independent contractor) for the Company and its 409A
Affiliates over the immediately preceding 36-month period (or such lesser period
of service).  No presumption applies to a decrease in services that is to more
than 20 percent of such average level of bona fide services but less than 50
percent, and in such event, whether the Executive has had a Termination of
Employment will be determined in good faith by the Company based on the facts
and circumstances in accordance with Code Section 409A.  Notwithstanding the
foregoing, if the Executive takes a leave of absence for purposes of military
leave, sick leave or other bona fide leave of absence, then the Executive will
not be deemed to have incurred a Separation from Service for the first six
months of the leave of absence or, if longer, for so long as the Executive’s
right to reemployment is provided either by statute or by contract, including
this Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to 29 months without causing a Termination of
Employment.

 

(z)                                   Trade Secrets. “Trade Secrets” means
“trade secrets” as defined in Wis. Stats. Section 134.90(1)(c), as such
definition may be amended from time to time, of the Company and/or a subsidiary
of the Company, as well as other information as to which the Company and/or a
subsidiary of the Company has an obligation of confidentiality or secrecy to any
third party.

 

A-10

--------------------------------------------------------------------------------